U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A No. 1 (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-29087 Datascension, Inc. [Missing Graphic Reference] (Exact name of registrant as specified in its charter) Nevada 87-0374623 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 532 Pima Canyon Court, Las Vegas, NV (Address of principal executive offices) (Zip Code) 702-233-6785 [Missing Graphic Reference] (Issuer's telephone number) [Missing Graphic Reference] (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Not applicable. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDING DURING THE PRECEDING FIVE YEARS Check whether the Registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes x No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS The Registrant has 21,407,361 shares outstanding, par value $.001 per share as of May 14, 2010. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheet (unaudited) Statements of Operations (unaudited) Statements of Cash Flows (unaudited) Notes to Financial Statements Item 2. Management's Discussion and Analysis of Plan of Operation Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures EXPLANATORY NOTE This Quarterly Report on Form 10-Q/A (Amendment No. 1) is being filed by Datascension, Inc. (“the Company”) to reflect certain revisions to our Quarterly Report filed on Form 10-Q for the fiscal quarter ended March 31, 2010, which was filed with the SEC on May 17, 2010 (“the Original Quarterly Report”).This Amendment No. 1 is intended to clarify certain items in our consolidated financial statements and the management, discussion and analysis section, including: Update disclosure in note 1 – Recent Accounting Pronouncements Revise MD&A section for minor wording clarifications PART I. FINANCIAL INFORMATION Item 1. Financial Statements. The unaudited condensed consolidated financial statements of Datascension, Inc., a Nevada corporation ("DSEN"), included herein have been prepared in accordance with the instructions to quarterly reports on Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote data necessary for fair presentation of financial position and results of operations in conformity with accounting principles generally accepted in the United States of America have been condensed or omitted. It is therefore suggested that these financial statements be read in conjunction with the summary of significant accounting policies and notes to financial statements included in DSEN's Annual Report on Form 10-K for the year ended December 31, 2009. In the opinion of management, all adjustments necessary in order to make the financial position, results of operations and changes in financial position at March 31, 2010, and for all periods presented not misleading have been made. The results of operations for the period ended March 31, 2010 are not necessarily an indication of operating results to be expected for the full year ending December 31, 2010. 1 DATASCENSION, INC. CONDENSED CONSOLIDATED BALANCE SHEET 03/31/2010 12/31/2009 UNAUDITED AUDITED ASSETS Current assets: Cash $ $ - Accounts receivable Prepaid expenses Total current assets Property and equipment, net of depreciation Other assets: Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Cash overdraft $ - $ Accounts payable Accrued expenses Short term notes payable Current portion of long term debt - Total current liabilities Long term debt notes payable, net of current portion Total liabilities Stockholders' (deficit) equity Common stock, $0.001 par value, 200,000,000 shares authorized 21,307,361 issued and outstanding at March 31, 2009 and December 31, 2008 respectively Additional paid in capital, common stock Preferred stock, Series C 1 1 Additional paid in capital, preferred Series C Treasury stock (15,095,833 shares), at cost ) Accumulated deficit ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ The accompanying notes to the financial statements should be read in conjunction with the above financial statements 2 DATASCENSION, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Forthe Forthe Threemonths Threemonths Ended Ended 3/31/2010 3/31/2009 Revenues $ $ Cost ofgoods sold Gross profit Expenses: Selling, general and administrative Depreciation and amortization Total expenses Operating (loss) Income Other income(expense): Other income Debt forgiveness - Interest expense ) Total other income (expense) ) Net (loss) income before income taxes Income taxes - - Net (loss) income $ $ Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding Basic net (loss ) profit per share $ $ Diluted net (loss) income per share $ $ The accompanying notes to the financial statements should be read in conjunction with the above financial statements. 3 DATASCENSION, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Unaudited Unaudited Forthe Forthe Threemonthsended Threemonthsended 3/31/2010 3/31/2009 Cash flows from operating activities Net (loss) profit $ $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Changes in operating assets and liabilities: Decreasein accounts receivable Increase in prepaid expenses Increase (decrease) in deposits Decrease in cash overdraft Decreasein accounts payable Increase in accrued expenses Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment - Net cash used by investing activities - Cash flows from financing activities Decrease in notes payable - Decrease in convertible debt/notes payable Net cash usedby financing activities Net increase in cash Cash, beginning balance 0 Cash, ending balance $ $ Interest paid $ $ Taxes paid $ - $ - Supplemental disclosure of non-cash transactions The accompanying notes to the financial statements should be read in conjunction with the above financial statements. 4 DATASCENSION, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 - HISTORY AND ORGANIZATION OF THE COMPANY Datascension, Inc. (formerly known as Nutek, Inc.) was incorporated in August 1991 under the laws of the State of Nevada as Swiss Technique, Inc. (the "Company") and is engaged in the market research industry. Datascension International, Inc. and related assets were purchased on September 27, 2001 for $2,200,000 using company shares at fair market value. Datascension is a data solutions company representing a unique expertise in the collecting, storage, processing, and interpretation of data. During 2002, Datascension expanded operations into Costa Rica where it has continued to conduct most of its operations. Effective July1, 2009, the Company adopted The “FASB Accounting Standards Codification” and the Hierarchy of Generally Accepted Accounting Principles (ASC 105-10), (formerly SFAS No.168, The “FASB Accounting Standards Codification” and the Hierarchy of Generally Accepted Accounting Principles). This standard establishes only two levels of U.S. generally accepted accounting principles (“GAAP”), authoritative and non authoritative. The Financial Accounting Standard Board (“FASB”) Accounting Standards Codification (the “Codification”) became the source of authoritative, nongovernmental GAAP, except for rulesand interpretive releases of the SEC, which are sources of authoritative GAAP for SEC registrants. All other non-grandfathered, non-SEC accounting literature not included in the Codification became non authoritative. The Company began using the new guidelines and numbering system prescribed by the Codification when referring to GAAP in the third quarter of fiscal 2009. As the Codification was not intended to change or alter existing GAAP, it did not have any impact on the Company’s condensed consolidated financial statements. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The Company's policy is to prepare the financial statements on the accrual basis of accounting. The fiscal year end is December 31. Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash equivalents.Any amounts of cash in financial institutions over FDIC insured limits, exposes the Company to cash concentration risk. Comprehensive Income The Company adopted ASC 220-10, “Reporting Comprehensive Income,” (formerly SFAS No. 130). ASC 220-10 requires the reporting of comprehensive income in addition to net income from operations. Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of information that historically has not been recognized in the calculation of net income. Fair Value of Financial Instruments (other than Derivative Financial Instruments) The carrying amounts reported in the balance sheets for cash and cash equivalents, accounts receivable and accounts payable approximate fair value because of the immediate or short-term maturity of these financial instruments.For the notes payable, the carrying amount reported is based upon the incremental borrowing rates otherwise available to the Company for similar borrowings. 5 Consolidation Policy The accompanying consolidated financial statements include the accounts of Datascension, Inc. and Datascension International, Inc. Datascension International, Inc. was merged into the Company during 2008.All significant inter-company balances and transactions have been eliminated. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.On an on-going basis, the Company evaluates its estimates, including, but not limited to, those related to investment tax credits, bad debts, income taxes and contingencies. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates. Income taxes: The Company accounts for income taxes as codified in ASC 740-10-05 (formerly SFAS 109, “Accounting for Income Taxes” and FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes,” an interpretation of SFASNo.109, “Accounting for Income Taxes”). Deferred tax assets or liabilities are recorded to reflect the future tax consequences of temporary differences between the financial reporting basis of assets and liabilities and their tax basis at each year-end. These amounts are adjusted, as appropriate, to reflect enacted changes in tax rates expected to be in effect when the temporary differences reverse. The Company records deferred tax assets and liabilities based on the differences between the financial statement and tax bases of assets and liabilities and on operating loss carry forwards using enacted tax rates in effect for the year in which the differences are expected to reverse. A valuation allowance is provided when it is more likely than not that some portion or all of a deferred tax asset will not be realized. Fixed Assets Fixed assets are stated at cost. Expenditures that materially increase the life of the assets are capitalized. Ordinary maintenance and repairs are charged to expense as incurred. When assets are sold or otherwise disposed of, the cost and the related accumulated depreciation and amortization are removed from the accounts and any resulting gain or loss is recognized at that time. Depreciation is computed primarily on the straight-line method for financial statement purposes over the following estimated useful lives: Leasehold improvements 6.25 years Computer equipment 5 years Furniture and fixtures 5-10 years Office equipment 5 years 6 Revenue Recognition We recognize revenues when survey data is delivered to the client in accordance with the terms of our agreements. Research products are delivered within a short period, generally ranging from a few days to approximately eight weeks. An appropriate deferral is made for direct costs related to contracts in process, and no revenue is recognized until delivery of the data has taken place. Billings rendered in advance of services being performed, as well as customer deposits received in advance, are recorded as a current liability included in deferred revenue. We are required to estimate contract losses, if any, and provide for such losses in the period they are determined and estimable. We do not believe that there are realistic alternatives to our revenue recognition policy given the short period of service delivery and the requirement to deliver completed surveys to our customers. We do not believe there is significant risk of recognizing revenue prematurely since our contracts are standardized, the earnings process is short, and no single project accounts for a significant portion of our revenue. Goodwill and Other Intangible Assets In accordance with ASC 350- 30-65 (formerly SFAS 142, “Goodwill and Other Intangible Assets”, the Company assesses the impairment of identifiable intangibles whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Intangible assets were comprised of website assets. Factors the Company considers to be important which could trigger an impairment review include the following: 1. Significant underperformance relative to expected historical or projected future operating results; 2. Significant changes in the manner of use of the acquired assets or the strategy for the overall business; and 3. Significant negative industry or economic trends. When the Company determines that the carrying value of intangibles may not be recoverable based upon the existence of one or more of the above indicators of impairment and the carrying value of the asset cannot be recovered from projected undiscounted cash flows, the Company records an impairment charge. The Company measures any impairment based on a projected discounted cash flow method using a discount rate determined by management to be commensurate with the risk inherent in the current business model. Significant management judgment is required in determining whether an indicator of impairment exists and in projecting cash flows. A provision for the write down of goodwill and website asset costs had been made during the year ended December 31, 2008 Long-Lived Assets In accordance with ASC 360 (formerly FASB Statement 144, Accounting for the Impairment or Disposal of Long-Lived Assets), the carrying value of intangible assets and other long-lived assets are reviewed, such as other properties and equipment, on a regular basis for the existence of facts or circumstances that may suggest impairment. The Company recognizes impairment when the sum of the expected undiscounted future cash flow is less than the carrying amount of the asset. The Company measures impairment losses, if any, as the excess of the carrying amount of the asset over its estimated fair value. A provision for the write down of property and equipment asset costs had been made during the year ended December 31, 2009 and is summarized in Note 10 herein below. Foreign Currency Translation The Company’s functional currency is the U.S. dollar. In those instances where DSEN has foreign currency transactions, the financial statements are translated to U.S. dollars in accordance with ASC 830 (formerly Statement 52 of the Financial Accounting Standards Board (FASB), Foreign Currency Translation).Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Gains and losses arising on translation or settlement of foreign-currency-denominated transactions or balances are included in the determination of income. The Company’s primary foreign currency transactions are in Costa Rica Colon. The Company has not entered into derivative instruments to offset the impact of foreign currency fluctuations. The Company has had nominal translation or transactions gains or losses of substance to reflect during the period ended March 31, 2010 and 2009. 7 Net Loss Per Share Basic net loss per share is computed using the weighted average number of shares of common stock outstanding for the period end. The net loss for the period end is divided by the weighted average number of shares outstanding for that period to arrive a net loss per share. Diluted net loss per share reflects the potential dilution that could occur if the securities or other contracts to issue common stock were exercised or converted into common stock. Advertising Advertising costs are expensed when incurred. Advertising for the three months ended March 31, 2010 and 2009 $ 0and $396, respectively. Research and Development The Company expenses its research and development in the periods incurred. Segment Information The Company follows the provisions of ASC 280-10, “Disclosures about Segments of an Enterprise and Related Information”. This standard requires that companies disclose operating segments based on the manner in which management disaggregates the Company in making internal operating decisions. Concentrations of Credit Risk Credit risk represents the accounting loss that would be recognized at the reporting date if counter parties failed completely to perform as contracted. Concentrations of credit risk (whether on or off balance sheet) that arise from financial instruments exist for groups of customers or counter parties when they have similar economic characteristics that would cause their ability to meet contractual obligations to be similarly affected by changes in economic or other conditions described below. The Company operates in one segment, the market research industry. 100% of the Company's customers are located within the United States of America. Accounts Receivable Accounts receivable are stated at the amount management expects to collect from outstanding balances. Management provides for probable uncollectible amounts through a charge to earnings and a credit to a valuation allowance based on its assessment of the current status of individual accounts. Balances outstanding after management has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to trade accounts receivable. Changes in the valuation allowance have not been material to the financial statements. 8 Stock Based Compensation The Company applies ASC 718-10 and ASC 505-50 (formerlySFAS 123R) in accounting for stock options issued to employees. For stock options and warrants issued to non-employees, the Company applies the same standard, which requires the recognition of compensation cost based upon the fair value of stock options at the grant date using the Black-Scholes option pricing model. Major Customers During the quarter ended March 31, 2010, the Company had three major clients, AdMax Media (22.9%), Synovate(12.9%), and Kantar (11.6%).Management believes the loss of one of these key clients would materially affect the operations of the Company in the short term. During the year ended December 31, 2009, the Company had three major clients, Synovate (12.2%), AdMax Media(10.9%), and Sandelman & Associates(8.6%). Management believes the loss of one of these key clients would materially affect the operations of the Company in the short term. Recently Issued Accounting Pronouncements In September 2006, the FASB issued ASC 820-10 (formerly FASB Statement 157, “Fair Value Measurements”). ASC 820-10 defines fair value, establishes a framework for measuring fair value under GAAP and expands disclosures about fair value measurements.ASC 820-10 applies under other accounting pronouncements that require or permit fair value measurements.Accordingly, ASC 820-10 does not require any new fair value measurements. However, for some entities, the application of ASC 820-10 will change current practice. The changes to current practice resulting from the application of ASC 820-10 relate to the definition of fair value, the methods used to measure fair value and the expanded disclosures about fair value measurements. The provisions of ASC 820-10 are effective as of January 1, 2008, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings. However, delayed application of this statement is permitted for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually), until fiscal years beginning after November 15, 2008, and interim periods within those fiscal years. The Company adopted ASC 820-10 effective January 1, 2008 for financial assets and the adoption did not have a significant effect on its financial statements. The Company has adopted the remaining provisions of ASC 820-10 beginning in 2009. The adoption of SFAS No. 157 did not have a material impact on the Company’s condensed consolidated results of operations or financial condition. In February 2007, ASC issued 825-10, The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of ASC 320-10, (“ASC 825-10”) which permits entities to choose to measure many financial instruments and certain other items at fair value at specified election dates. A business entity is required to report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. This statement is expected to expand the use of fair value measurement. ASC 825-10 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. In December 2007, ASC 808-10 (formerly EITF Issue No. 07-1, “Accounting for Collaborative Arrangements”) was issued. ASC 808-10 provides guidance concerning: determining whether an arrangement constitutes a collaborative arrangement within the scope of the Issue; how costs incurred and revenue generated on sales to third parties should be reported in the income statement; how an entity should characterize payments on the income statement; and what participants should disclose in the notes to the financial statements about a collaborative arrangement. The provisions of ASC 808-10 have been adopted in 2009. ASC 808-10 has had no impact on the Company’s condensed consolidated financial statements. In December 2007, ASC 808-10 (formerly EITF Issue No.07-1, “Accounting for Collaborative Arrangements”) was issued.ASC 808-10 provides guidance concerning: determining whether an arrangement constitutes a collaborative arrangement within the scope of the Issue; how costs incurred and revenue generated on sales to third parties should be reported in the income statement; how an entity should characterize payments on the income statement; and what participants should disclose in the notes to the financial statements about a collaborative arrangement.The provisions of ASC 808-10 have been adopted in 2009.ASC 808-10 has had no impact on the Company’s condensed consolidated financial statements. 9 In December 2007, the Company adopted ASC 805, Business Combinations (“ASC 805”). ASC 805 retains the fundamental requirements that the acquisition method of accounting be used for all business combinations and for an acquirer to be identified for each business combination. ASC 805 defines the acquirer as the entity that obtains control of one or more businesses in the business combination and establishes the acquisition date as the date that the acquirer achieves control.ASC 805 will require an entity to record separately from the business combination the direct costs, where previously these costs were included in the total allocated cost of the acquisition.ASC 805 will require an entity to recognize the assets acquired, liabilities assumed, and any non-controlling interest in the acquired at the acquisition date, at their fair values as of that date.ASC 805 will require an entity to recognize as an asset or liability at fair value for certain contingencies, either contractual or non-contractual, if certain criteria are met.Finally, ASC 805 will require an entity to recognize contingent consideration at the date of acquisition, based on the fair value at that date.This will be effective for business combinations completed on or after the first annual reporting period beginning on or after December 15, 2008.Early adoption is not permitted and the ASC is being applied prospectively only.Upon adoption of this ASC, there would be no impact to the Company’s results of operations and financial condition for acquisitions previously completed.The adoption of ASC 805 is not expected to have a material effect on the Company’s financial position, results of operations or cash flows. In March 2008, ASC issued ASC 815, Disclosures about Derivative Instruments and Hedging Activities”, (“ASC 815”). ASC 815 requires enhanced disclosures about an entity’s derivative and hedging activities. These enhanced disclosures will discuss: how and why an entity uses derivative instruments; how derivative instruments and related hedged items are accounted for and its related interpretations; and how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. ASC 815 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. The Company does not believe that ASC 815 will have an impact on their results of operations or financial position. In April 2008, ASC issued ASC 350, “Determination of the Useful Life of Intangible Assets”.This amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under ASC 350.The guidance is used for determining the useful life of a recognized intangible asset shall be applied prospectively to intangible assets acquired after adoption, and the disclosure requirements shall be applied prospectively to all intangible assets recognized as of, and subsequent to, adoption.The Company does not believe ASC 350 will materially impact their financial position, results of operations or cash flows. ASC 470-20, “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement)” (“ASC 470-20” requires the issuer of certain convertible debt instruments that may be settled in cash (or other assets) on conversion to separately account for the liability (debt) and equity (conversion option) components of the instrument in a manner that reflects the issuer’s non-convertible debt borrowing rate.ASC 470-20 is effective for fiscal years beginning after December 15, 2008 on a retroactive basis.The Company does not believe that the adoption of ASC 470-20 will have a material effect on its financial position, results of operations or cash flows. In June 2008, the FASB ratified ASC 815-40-25 (formerly EITF Issue No. 07-05, “Determining Whether an Instrument (or Embedded Feature) is indexed to an Entity’s Own Stock”). ASC 815-40-25 mandates a two-step process for evaluating whether an equity-linked financial instrument or embedded feature is indexed to the entity’s own stock. Warrants that a company issues that contain a strike price adjustment feature, upon the adoption of ASC 815-40-25, results in the instruments no longer being considered indexed to the company’s own stock.On January 1, 2009, the Company adopted ASC 815-40-25 and re-evaluated its issued and outstanding warrants that contain a strike price adjustment feature. The Company reclassified certain warrants from equity to a derivative liability and used the Black-Scholes valuation model to determine the fair market value of the warrants.Based upon the Company’s re-evaluation, ASC 815-40-25 has had no material impact on the Company’s condensed consolidated financial statements. 10 Effective June 15, 2009, the Company adopted a new accounting standard for subsequent events, as codified in ASC 855-10 (formerly SFAS No.165, Subsequent Events). The update modifies the names of the two types of subsequent events either as recognized subsequent events (previously referred to in practice as Type I subsequent events) or non-recognized subsequent events (previously referred to in practice as Type II subsequent events). In addition, the standard modifies the definition of subsequent events to refer to events or transactions that occur after the balance sheet date, but before the financial statements are issued (for public entities) or available to be issued (for nonpublic entities). It also requires the disclosure of the date through which subsequent events have been evaluated. The update did not result in significant changes in the practice of subsequent event disclosures, and therefore the adoption did not have any impact on our condensed consolidated financial statements.In accordance with ASC 855-10, the Company evaluated all events or transactions that occurred after December 31, 2009 up through April 14, 2010, the date the Company issued these condensed consolidated financial statements. Effective July1, 2009, the Company adopted The “FASB Accounting Standards Codification” and the Hierarchy of Generally Accepted Accounting Principles (ASC 105-10), (formerly SFAS No.168, The “FASB Accounting Standards Codification” and the Hierarchy of Generally Accepted Accounting Principles). This standard establishes only two levels of U.S. generally accepted accounting principles (“GAAP”), authoritative and non authoritative. The Financial Accounting Standard Board (“FASB”) Accounting Standards Codification (the “Codification”) became the source of authoritative, nongovernmental GAAP, except for rulesand interpretive releases of the SEC, which are sources of authoritative GAAP for SEC registrants. All other non-grandfathered, non-SEC accounting literature not included in the Codification became non authoritative. The Company began using the new guidelines and numbering system prescribed by the Codification when referring to GAAP in the third quarter of fiscal 2009. As the Codification was not intended to change or alter existing GAAP, it did not have any impact on the Company’s condensed consolidated financial statements. Effective for the interim reporting period ending June 30, 2009, the Company adopted two new accounting standard updates which were intended to provide additional application guidance and enhanced disclosures regarding fair value measurements and impairments of securities as codified in ASC 820-10-65 (formerly FASB Staff Position Financial Accounting Standard 107-1 and Accounting Principles Board 28-1 and “Interim Disclosures about Fair Value of Financial Instruments”. ASC 820-10-65 requires disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. ASC 820-10-65 requires related disclosures in summarized financial information at interim reporting periods. ASC 820-10-65 was effective for the interim reporting period ending June 30, 2009. The adoption of ASC 820-10-65 did not have a material impact on the Company’s condensed consolidated financial statements. In January, 2010, The Company adopted FASB ASU No. 2010-06, Fair Value Measurement and Disclosure (Topic 820) – Improving Disclosures about Fair Value Measurement (“ASU 2010-06”).These standards require new disclosures on the amount and reason for transfers in and out of Level 1 and 2 fair value measurements.The standards also require new disclosures of activities, including purchases, sales, issuances, and settlements with the Level 3 fair value measurements.The standard also clarifies existing disclosure requirements on levels of disaggregation and disclosures about inputs and valuation techniques.These new disclosures are effective beginning with the first interim filing in 2010.The disclosures about the roll forward of information in Level 3 are required for the Company with its first interim filing in 2011.The Company does not believe this standard will impact their financial statements.Other ASU’s that have been issued or proposed by the FASB ASC that do not require adoption until a future date and are not expected to have a material impact on the financial statements upon adoption. 11 NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment are made up of the following as of March 31, 2010: Computer equipment $ Office equipment Lease Vehicles Software Less accumulated depreciation and amortization $ Depreciation expense for the three months ended March 31, 2010 was $97,809. NOTE 4 – LONG-TERM DEBT Since November 2004, the Company had entered into several different convertible debt agreements, the most recent being December 12, 2006. In past funding arrangements, the specific terms of the funding arrangements contained certain covenants and liquidated damages which were deemed to make the notesbe considered non-conventional. Such treatment required a valuation of all derivative items of the notes, which created a liability on the balance sheets, coupled with a liability for the value of any warrants that were outstanding at the balance sheet date. The December 2006 note settled all prior interest, liquidated damages and other perceived "negative" items that were tainting the debt. The latter note also served to amend and limit the liabilities, so as to satisfy the EITF 00-27 requirements and end the requirement of the Company to have the derivative accounting treatment. Below is a summary of the major terms of the notes outstanding as of March 31, 2009. Upon the entering into of the December 2006 transaction, the Company removed all of the prior derivative liability portions of the convertible debt, as all clauses had been removed from the debts and agreements. This resulted in an expense to remove the debt discounts that were previously being accreted, as well as the financing costs being accreted over the remaining term. Concurrently, there was an income item reportedfor a corresponding write off of the liabilities associated with derivatives and the warrant liabilities on the books. In November 2004, the Company issued $1,875,000 in principal amount of secured promissory notes. As part of the financing transaction, the Company issued warrants to purchase 3,125,000 shares of common stock at a per share purchase price of $0.30 per share. The Notes accrue interest at a rate of prime + 3% per annum. The notes were due and payable in November 2007. The notes were entered into pursuant to the terms of a subscription agreement between the Company and the Holder.The $1,875,000 in proceeds from the financing transaction were originally allocated to the debt features and to the warrants based upon their fair values. After the latter allocations, there was $170,061 of remaining value to be allocated to the long-term debt on the financial statements. The debt discount was being accreted using the effective interest method over the term of the note. In 2007, 6,559,919 shares were issued to settle $2,055,065 of principal and interest on the convertible notes. An additional 2,841,667 shares were issued to satisfy outstanding warrants. LONGVIEW FUND, L.P. AND ALPHA CAPITAL ANSTALT In June 2006, the Company issued two secured convertible promissory notes. One note is due to Long View Fund L.P.(“Longview”) and had a principal amount of $1,702,859 and the other note due to Alpha Capital Anstalt (“Alpha”) had a principal amount of $571,429. As part of the financing transaction, the Company issued warrants to purchase 4,865,311 shares of common stock at a per share purchase price of $0.40 per share. 12 The $1,702,859 promissory note due Longview accrues interest at a rate of 6% per annum. Interest is to be paid quarterly.The note was due and payable in June 2008. It was entered into pursuant to the terms of a subscription agreement between the Company and the Holder.The $1,702,859 in proceeds from the financing transaction were allocated to the debt features and to the warrants based upon their fair values. After the latter allocations, there was $318,796 of remaining value to be allocated to the long-term debt in the financial statements. The debt discount was being accreted using the effective interest method over the term of the note. In December, 2007, accrued interest of $25,753 was added to the note due to Longview increasing the principal amount of the note to $1,728,612.In September, 2009, accrued interest of $84,898 and interest due for the quarter ended December 31, 2009 of $34,856 was added to the note due to Longview increasing the principal amount of the note to $1,848,366.The interest rate beginning September 30, 2009 on the note is 8% per annum In December 2006, the Company issued $2,065,458 in principal amount in a secured promissory note to Longview. As part of the financing transaction, 1,280,000 warrants were issued to the note holder of the December 2006 notes with a 5 year term and a $0.45 exercise price. In 2007, the note holder converted some debt and interest into shares of stock along with the exercise of the warrants which were attached to the note. The note due Longview described in the preceding paragraph accrues interest at a rate 14% per annum. The note was due and payable in December 2008.This note is not convertible into common stock of the Company. Upon issuance, the Company allocated $1,867,328 to the debt and $198,130 to the warrants based on the relative fair values of each. The value of the warrants was determined using 56% volatility, five year terms, and a $0.45 exercise price. The debt discount of $198,130 was amortized over the two year term of the note. In December 2007 accrued interest of $40,685 was added to the note due to Longview increasing the amount of the note at December 31, 2007 to $1,193,643.In September, 2009, accrued interest of $139,182.10 and interest due for the quarter ended December 31, 2009 of $24,069 was added to the note due Longview increasing the principal amount of the note to $1,356,894.The interest rate beginning September 30, 2009 on the note is 8% per annum. , In September, 2009, the Company had threepromissory notes to Alpha Capital Anstalt in the amount of $832,594.Accrued interest of $186,720 and interest due for the quarter ended December 31, 2009 of $20,556 was added to the notes due Alpha Capital Anstalt increasing the total amount of the loans to $1,039,870. at an interest rate of 14% per annum. The interest rate beginning September 30, 2009 on the notes is 8$ per annum. Below is a summary of secured convertible promissory notes payable due to Longview and Alpha and related accrued interest payable at March 31, 2010. Longview Notes $ Accrued interest payable $ Alpha Notes $ Accrued interest payable $ Interest expenses incurred during the quarter ended March 31, 2010 on the above tabled debt due to Longview and Alpha is as follows: Longview $ Alpha $ 13 On March 31, 2009, The Company entered into Waiver of Default Interest Agreements with each of Longview Fund, L.P. and Alpha Capital Anstalt.These Agreements call for the making of two monthly interest payments at nondefaulted interest rates to each of Longview Fund and Alpha Capital until all past due interest is paid in full to each of Longview Fund and Alpha Capital and in consideration of these payments being made, both companies have agreed to waive default interest rates and additional interest owed due to the otherwise increase of interest rates existing in indebtedness between the Company and each of Longview Fund L.P. and Alpha Capital Anstalt, in the amounts of $117,215 and $30,031, respectively.The reductions in interest due are reflected in the above stated interest numbers. All of the notes have been extended to March 31, 2011 OTHER CONVERTIBLE PROMISSORY NOTES On or about September 4, 2008, the Company borrowed $400,000 from three individuals.The Notes have a term of 18 months from the date of issuance and bear interest at the rate of $12% per annum.Interest is due and payable quarterly in arrears during the term of the Notes and principal and accrued and unpaid interest are due in full at maturity.Warrants to purchase 250,000 shares of the Company’s common stock were issued in connection therewith.The warrants have an exercise price of $.10 per share and a term of five years from the date of issuance.At March 31, 2010 the individuals agreed to extend the note with an increase in the interest rate to 14% with monthly principal and interest payments. Based upon the relative fair values of the convertible debt and warrants none of the proceeds of $400,000 has been allocated as additional paid in capital to the warrants. NOTE 5 – SHORT-TERM NOTES PAYABLE Short-term notes payable consist of the following at March 31, 2010 A convertible note payable to three individuals which bear interest at 14% per annum$400,000 A demand note payable to Lou Persico, Chairman and CEO of Datascension which Bears interest at 8% per annum:100,000 Total short-term notes payable at March 31, 2010$500,000 NOTE 6. - STOCKHOLDERS' (DEFICIT) EQUITY During the three months ended March 31, 2010, the Company did not issue any shares of common stock. 14 NOTE 7 - COMMITMENTS AND CONTINGENCIES Leases The Company is committed under several non-cancelable lease agreements for office space with various expiration dates through 2013. At March 31, 2010, aggregate future minimum payments under these leases, are as follows: $ Total $ Rent expense was$108,105 for the three months ended March 31, 2010 and $110,809 for the three months ended March 31, 2009. NOTE 8 - RELATED PARTY TRANSACTIONS Series B Preferred Stock Preferred stock, $.001 par value, 20,000,000 shares authorized, 505,900 of preferred stock Series B issued and outstanding as of December 31, 2008. The Series B preferred shares pursuant to the certificate of designation were to be converted two years after issuance.The company reached agreement with holders of Series B preferred shares that it was able to contact and received these shares back.The company has no record and was unable to locate of the remaining holders of the Series B preferred shares and therefore the board has taken the position that the value of the remaining shares and paid-in capital be adjusted to zero. Series C Preferred Stock On July 25, 2008, the Company filed a Certificate of Designation with the Secretary of State of the State of Nevada authorizing a series of preferred stock, under its articles of incorporation, known as “Series C Preferred Stock”. This Certificate of Designation was approved by the Registrant’s Board of Directors. The Certificate of Designation sets forth the following terms for the Series C Preferred Stock: Authorized Shares: Per Share Stated Value: Liquidation Preference: Per share Stated Value Conversion Price into Common Stock: $.30 per share, as adjusted from time to time as set forth in the Certificate of Designation Voting Rights: The Series C Preferred Shares shall vote along with the Common Stock on an as converted basis and shall have two votes per share On July 25, 2008, the Company entered into an agreement with Longview Fund, pursuant to which the Longview Fund exchanged 15,000,000 shares of its Common Stock for receipt of 1,000 shares of its Series C Preferred Stock. Since the fair value of the convertible Preferred Stock received in exchange for the 15,000,000 shares of its Common Stock would be immediately exchangeable into common stock with a trading price lower than the conversion price, the Company does not have a beneficial conversion feature to recognize by way of charge to the Statement of Operation for the three months ended March 31, 2009. 15 Extension of Maturity Dates of Certain Notes On or about August 12, 2008, Longview Fund, L.P. extended the maturity date of its promissory notes due from the Company and issued in June 2006 and December 2006 to January 15, 2010, and Alpha Capital Anstalt extended the maturity date of its promissory notes due from the Company and issued in November 2004, June 2006 and December 2006 to January 15, 2010. A further discussion of these notes is set forth in Note 4 above. Longview Fund As of March 31, 2010, Longview Fund, L.P. owned 14.6% of the issued and outstanding common stock of the Company. Due to this stock ownership, the Company is controlled by Longview Fund, L.P. and is deemed a “controlled corporation”. As of July 30, 2008, due to the exchange of 15,000,000 shares of the Company’s Common Stock, into shares of Series C Preferred Stock, which holds two votes per share when voting alongside the Common Stock of the Company, Longview Fund controls 64.4% voting control of the Company. See this footnote suprafor a further description of the Series C Preferred Stock. Longview Fund, L.P. may take actions that conflict with the interests of other shareholders. Due to the 64.4% ownership of voting control, Longview Fund, L.P. has substantial control over the Company and has substantial power to elect directors and to generally approve all actions requiring the approval of the holders of the Company’s voting stock. See Note 4 above for a discussion of certain promissory notes due by the Company to Longview Fund, L.P. Other Related Parties On December 31, 2008, Scott Kincer resigned as the CEO, President and a Director of the issuer to pursue other opportunities.Pursuant to a Separation Agreement between the parties which is effective as of December 31, 2008, the issuer is paying Mr. Kincer the sum of $64,750 over a period of five and one half months as well as reimbursing him for accrued and unpaid expenses. The agreement contains other standard terms and provisions as to releases and the like. Selling, general and administrative expenses for the year ended December 31, 2008 includes provision for the amount due under this agreement.At March 31, 2010 all payments had been made to Kincer. There are no other related party transactions, other than that stated above and in Notes 5. NOTE 9 - FOREIGN OPERATIONS The Company has its principal operating facilities located inCosta Rica, SA.The Company currently coordinates all foreign operations, and supervision activities using part time employees, consultants and contract labor. Approximately 99% of the Company's workforce is outside of the United States. Currently 90% of the company's clients are US based companies. Any resulting foreign exchange fluctuations do not affect the payment of employees, contract labor or off shore operations. NOTE 10 - CREDIT AGREEMENT Wells Fargo On November 7, 2008, the Company entered into an Account Purchase Agreement (“Agreement”) with Wells Fargo Bank, National Association (“Wells Fargo”) pursuant to which Wells Fargo agreed to purchase certain accounts receivable from the Company from time to time, up to $4.5 million, at a price equal to the face value of each such receivable less a discount equal to .5% plus the then existing prime rate, plus three percent plus other fees and charges. Any accounts sold to Wells Fargo for which payment is not received within the proscribed time periods in the Agreement shall be subject to repurchase by the Company. To secure this repurchase and other obligations of the Company thereunder, the Company granted a first lien on all of its assets to Wells Fargo. In connection therewith, the Longview Fund and Alpha Capital Anstalt agreed to subordinate their security interests in the Company’s collateral to the security interests of Wells Fargo. 16 NOTE 11 - SUBSEQUENT EVENTS None. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Introduction The following discussion and analysis should be read in conjunction with our accompanying financial statements and the notes to those financial statements included elsewhere in this Annual Report. The following discussion includes forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in these forward- looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this Annual Report. Overview Revenue Recognition. We recognize revenues when survey data is delivered to the client in accordance with the terms of our agreements. Research products are delivered within a short period, generally ranging from a few days to approximately eight weeks. An appropriate deferral is made for direct costs related to contracts in process, and no revenue is recognized until delivery of the data has taken place. Billings rendered in advance of services being performed, as well as customer deposits received in advance, are recorded as a current liability included in deferred revenue. We are required to estimate contract losses, if any, and provide for such losses in the period they are determined and estimable. We do not believe that there are realistic alternatives to our revenue recognition policy given the short period of service delivery and the requirement to deliver completed surveys to our customers. We do not believe there is significant risk of recognizing revenue prematurely since our contracts are standardized, the earnings process is short, and no single project accounts for a significant portion of our revenue. Plan of Operation (a) Cash Requirements Estimated future cash requirements As discussed above DSEN intends to meet its financial needs for operations through the collection of accounts receivable and servicing of current contracts. DSEN’s capital resources are comprised primarily of private investors, who are either existing contacts of DSEN’s current or past management or who come to the attention of the Company through brokers, financial institutions and other intermediaries. DSEN’s access to capital is always dependent upon general financial market conditions. DSEN's capital resources are not anticipated to change materially during the rest of 2010. 17 DSEN has financed operations through the collections of accounts receivable, servicing of existing contracts and the sale of common stock and through financing from financial institutions. In order to sustain operations in the near term, it is anticipated that DSEN has sufficient working capital in that it has a receivables purchase line with Wells Fargo. DSEN's future capital requirements will depend on numerous factors, including the profitability of our research projects and our ability to control costs. We believe that our current assets will be sufficient to meet our operating expenses and capital expenditures. However, we cannot predict when and if any additional capital contributions may be needed and we may need to seek one or more substantial new investors. New investors could cause substantial dilution to existing stockholders. There can be no assurances that DSEN will be successful in raising additional capital via debt or equity funding, or that any such transactions, if consummated, will be on terms favorable to DSEN. In the event that additional capital is not obtained from other sources, it may become necessary to alter development plans or otherwise abandon certain ventures. If DSEN needs to raise additional funds in order to fund expansion, develop new or enhanced services or products, respond to competitive pressures or acquire complementary products, businesses or technologies, any additional funds raised through the issuance of equity or convertible debt securities, the percentage ownership of the stockholders of DSEN will be reduced, stockholders may experience additional dilution and such securities may have rights, preferences or privileges senior to those of DSEN's Common Stock. DSEN has a contractual restriction on its ability to incur debt. Pursuant to subscription agreements for certain of its fundings, DSEN cannot enter into any further equity or convertible debt financings, without consent, until the date the notes have been fully paid. A result of this restriction is that any additional funds needed with most likely have to be provided by the current note holders or would require their consent. In the event that we are required to repay the balance of these notes in cash on demand, we would be forced to seek additional funding which would probably be at a large discount. If we were unable to obtain the additional funding, we may be forced to close down operations (see risk factors for addition discussion). Expected Significant Changes in the Number of Contract Workers DSEN does not expect any significant change in the number of contract workers over the next 12 months of operations. As noted previously, DSEN currently coordinates most operations using part time employees, consultants and contract labor.In the next twelve months, the Company's focus is on expanding our client base to meet or exceed the capacity that our new space provides us, while also seeking a strategic acquisition. Managements Discussion and Analysis of Financial Condition and Results of Operations For the three months ended March 31, 2010, the Company generated $2,702,191 in revenues as compared to $3,773,187 for the three months ended March 31, 2009, a decrease of $1,070,996 or 28.4%. For the three months ended March 31, 2010, the Company’s cost of goods sold was $2,417,430 as compared to $3,106,504 during the three months ended March 31, 2009, a decrease of $689,074 or 22.1%. For the three months ended March 31, 2010, the Company generated a gross profit of $284,761 compared to $666,683 for the three months ended March 31, 2009, a decrease of $381,922 or 57.2%. The decrease in revenue and in cost of goods sold resulted primarily due to the current general economic downturn which has affected its customers resulting in less outsourcing for services provided by the Company.For the three months ended March 31, 2010, the Company increased its working capital position by $ 36,867 from $(5,479,139) as of March 31, 2009 to $ (5,442,272) as of March 31, 2010. 18 Analysis of the three months ended March 31, 2010 compared to the three months ended March 31, 2009 The Company had a net loss of $194,723 for the three months ended March 31, 2010 compared to a net profit of $8,911 for the three months ended March 31, 2009, an increase in net loss of $203,634 Total selling, general and administrative expenses decreased to $374,179 for the three months ended March 31, 2010 from $437,328 for the three months ended March 31, 2009, a decrease of $63,149 or 14.4%. The decrease in expenses is due mainly to the reduction in executive salaries along with a reduction in marketing costs and a general reduction in all administrative costs. Depreciation expense for the three months ended March 31, 2010 was $97,809 compared to $91,617 for the three months ended March 31, 2009, an increase of $6,192 or 6.7%. Interest expense for the three months ended March 31, 2010 was $157,599 compared to $145,945 for the three months ended March 31, 2009 an increase of $11,654 or 8.0%.The increase is due to interest on local loans in Costa Rica. Liquidity and Capital Resources Liquidity For the three months ended March 31, 2010, the Company increased its working capital position by $ 36,867 from $(5,479,139) as of March 31, 2009 to $ (5,442,272) as of March 31, 2010. Management believes that its revenues from operations and collections on accounts receivable will meet its minimum general and administrative cost requirements and provide the basic liquidity DSEN needs to operate at current levels over the next twelve months. Wells Fargo On November 7, 2008, the Company entered into an Account Purchase Agreement (“Agreement”) with Wells Fargo Bank, National Association (“Wells Fargo”) pursuant to which Wells Fargo agreed to purchase certain accounts receivable from the Company from time to time, up to $4.5 million, at a price equal to the face value of each such receivable less a discount equal to .5% plus the then existing prime rate, plus three percent plus other fees and charges. Any accounts sold to Wells Fargo for which payment is not received within the proscribed time periods in the Agreement shall be subject to repurchase by the Company. To secure this repurchase and other obligations of the Company thereunder, the Company granted a first lien on all of its assets to Wells Fargo. In connection therewith, the Longview Fund and Alpha Capital Anstalt agreed to subordinate their security interests in the Company’s collateral to the security interests of Wells Fargo. The short term source of liquidity is from operations. Any long term needs that are above and beyond what is derived from operations would come from outside sources. The long term needs and possible sources of funds are not identified at this time. If required, DSEN could stop growing and hold operations at the current level without any need for additional funding. However, additional funding will be required to execute its business plan of expanding the Costa Rica operations in order to expand the inbound call center initiative above what was accomplished in 2008 in terms of utilizing capacity at its new facility. The balance of the funding required to execute DSEN's planning will need to be obtained from other sources such as debt or the sale of additional equity. The call center initiative is as follows: we currently utilize the majority of our interviewing stations for no more than six hours per day. The majority of those six hour shifts are during the early afternoon/evening. We are pursuing day time work. 19 On March 31, 2010 DSEN had total assets of $2,287,515 compared to $3,304,292 on March 31, 2009, a decrease of $1,016,777. The decrease in assets is due to the decrease in revenues for the quarter.DSEN had a total stockholders' equity (deficit) of $(4,521,300) on March 31, 2010 compared to $(3,766,226) on March31, 2009, a decrease in stockholders’ equity of $755,034. Capital Resources The Company’s capital resources are comprised primarily of private investors who are either existing contacts of Datascension's management or who come to the attention of the Registrant through brokers, financial institutions and other intermediaries. Datascension's access to capital is always dependent upon general financial market conditions, especially those which pertain to venture capital situations. Material Commitments for Capital Expenditures. The Company has made no material commitments for future expansion. When potential expansion or the need for expansion arises, management reviews the potential of each property as its leases come up for renewal and makes a decision whether or not to renew each lease or expand the current facilities, in light of the Company's business planning at that time. The Company has no agreements with management, investors, shareholders or anyone else respecting additional financing at this time. Because of the nature of the Company’s business, there are no trends in the nature of its capital resources which could be considered predictable. Inflation The Company's results of operations have not been affected by inflation; however, management doesexpect inflationmay have a material impact on its operations in the future. Off-Balance Sheet Arrangements. The company currently does not have any off-balance sheet arrangements. Safe Harbor The discussions of the results of operations and financial condition of the Company should be read in conjunction with the financial statements and notes pertaining to them that appear elsewhere in this Form 10-K. Statements made in this Form 10-K that are not historical or current facts are "forward- looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. The Company intends that such forward-looking statements be subject to the safe harbors for such statements. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond the control of the Company that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. These factors include adverse economic conditions, risks of foreign operation, entry of new and stronger competitors, inadequate capital and unexpected costs. The Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Item 3. Quantitative and Qualitative Disclosures About Market Risk Our exposure to market risk for changes in interest rates relates primarily to the market-driven increase or decrease in interest rates, and the impact of those changes on the Company’s ability to realize a return on invested or available funds. We ensure the safety and preservation of our invested principal funds by limiting default risk, market risk and reinvestment risk. We mitigate default risk by investing in short term high-credit investment grade securities and/or commercial checking and savings accounts. 20 ITEM 4T. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures As of the end of the period covered by our Annual Report on Form 10-K for the year ended December 31, 2009, management performed, with the participation of our Chief Executive Officer and Chief Financial Officer, an evaluation of the effectiveness of our disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act. Our disclosure controls and procedures are designed to ensure that information required to be disclosed in the report we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s forms, and that such information is accumulated and communicated to our management including our Chief Executive Officer and our Chief Financial Officer, to allow timely decisions regarding required disclosures. Based on the evaluation and the identification of the material weaknesses in our internal control over financial reporting described below, our Chief Executive Officer and our Chief Financial Officer concluded that, as of March 31, 2010, our disclosure controls and procedures wereeffective. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projection of any evaluation of effectiveness to future periods is subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has conducted, with the participation of our Chief Executive Officer and our Chief Financial Officer, an assessment, including testing of the effectiveness, of our internal control over financial reporting as of March 31, 2010. Management’s assessment of internal control over financial reporting was conducted using the criteria in Internal Control over Financial Reporting - Guidance for Smaller Public Companies issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. In connection with our management’s assessment of our internal control over financial reporting as required under Section 404 of the Sarbanes-Oxley Act of 2002, we identified no following material weaknesses in our internal control over financial reporting as of March 31, 2010: This quarterly report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Commission that permit us to provide only management's report in this quarterly report. PART II– OTHER INFORMATION Item 1. Legal Proceedings. DSEN is not a party to any pending material legal proceeding. To the knowledge of management, no federal, state or local governmental agency is presently contemplating any proceeding against DSEN. To the knowledge of management, no director, executive officer or affiliate of DSEN, any owner of record or beneficially of more than 5% of DSEN's common stock is a party adverse to DSEN or has a material interest adverse to DSEN in any proceeding. 21 Item 2. Unregistered Sales of Equity Security and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6. Exhibits and Reports on Form 8-K Exhibits (a) Exhibit 31. Certifications required by Rule 13a-14(a) or Rule 15d- 14(a) 31.1 and 32.2 Certification of Chief Executive Officer and Principal Financial Officer pursuant to 18 U.S.C.ss.1850 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (b) Exhibit 32. Certifications required by Rule 13a-14(b) or Rule 15d- 14(b) and section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 32.1 and 32.2 Certification of Chief Executive Officer and Principal Financial Officer pursuant to 18 U.S.C.ss.1850 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (c) Reports on Form 8-K Current Report on Form 8-K, filed on January 6, 2009 (d) Other Exhibits None 22 SIGNATURES In accordance with the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Datascension, Inc. /s/ Lou Persico Lou Persico President, Chairman and Director (Principal Executive Officer) /s/ David P. Lieberman David P. Lieberman (Principal Financial Officer) Date: June 2, 2010 23
